HOOD, Associate Judge.
The Bernsteins, real estate brokers, sued the Donohoes for a commission for obtaining a purchaser for their home. The Dono-hoes have appealed from the judgment against them.
It was undisputed that the brokers were engaged to find a purchaser, that their efforts resulted in a written contract by the Donohoes to sell to a Mrs. Green, and that the parties went to a title company for the purpose of completing the contract. It was further undisputed that ■ the contract- was not completed. The disputed question was whether the contract failed of completion because of the fault of the sellers or the purchaser. The trial court found in "favor of the broker and thus impli.edly found that the purchaser was ready, able and willing to complete the contract. There was evidence to sustain such'finding and the judgment" must be affirmed.
Affirmed. .